Appeals from two decisions of the Workers’ Compensation Board, filed November 4, 1991 and June 26, 1992, which ruled, inter alia, that claimant did not establish a permanent disability.
Claimant suffered a compensable back injury while lifting an insulated window unit working as a laborer for a glass contractor. She received treatment and returned to work, but subsequently left her employment as a laborer to do office work for another employer. A Workers’ Compensation Law Judge found that claimant suffered no permanent disability and closed the case. The Board affirmed and claimant appeals.
Medical evidence was presented to the Board which indicated that no permanent disability exists. The fact that some conflicting evidence was presented merely raised a question of fact for the Board to resolve. Given that substantial evidence supports the Board’s decision, we affirm.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.